Mr. Justice Wole
delivered the opinion of the court.
After a consideration of the record in this ease, an action in reivindication, we are of the opinion that there is sufficient -evidence to show that Carmen Cubille possessed the land in question for more than thirty years and that the court was justified in finding in her favor. The appellant main-iains that the complainant was there as a mere tenant but we think the proof, although not as satisfactory as it might "be, shows that the complainant and her mother before her possessed the land as owners for the required length of time. It makes very little difference that the complainant is a little -vague in her testimony as to whether she acquired the prop*282erty partly by purchase from ber sister, or her motlier did so inasmuch as the whole proof convinces ns, as it did the court below, that all the parts of the land have been assembled in the complainant. There were other errors alleged,, one in regard to the lack of identification of tax receipts,, but we think the description along with the statement of complainant sufficiently identified the receipts. After the proof was all in, the appellant alluded to the proof as tending to* show that the complaint did .not state a cause of action. The best answer is that the complaint described the land and that she was the owner in full dominion of the same. The other errors relate to the consideration of the proof and to-the opinion of the court and do not need to be discussed. The judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.